DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species B, claim 6 and generic claims 1-4, 10 and 12 in the reply filed on 9/27/2021 is acknowledged.
Claims 5, 7-9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Cr-Fe-Ni alloy product with a composition as set forth in instant claim 3 wherein the product has such a microstructure that a dual-phase structure having a ferrite phase and an austenite phase coexisting therein serves as a matrix phase and an L12-type Ni-based intermetallic compound phase is dispersed and precipitated in the , does not reasonably provide enablement for a Cr-Fe-Ni alloy product with a composition with an unrestricted composition wherein the product has such a microstructure that a dual-phase structure having a ferrite phase and an austenite phase coexisting therein serves as a matrix phase and an L12-type Ni-based intermetallic compound phase is dispersed and precipitated in the austenite phase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention:
 	The invention relates to a Cr-Fe-Ni alloy product with a composition wherein the product has such a microstructure that a dual-phase structure having a ferrite phase and an austenite phase coexisting therein serves as a matrix phase and an L12-type Ni-based intermetallic compound phase is dispersed and precipitated in the austenite phase
(2) The state of the prior art
 	The art recognizes the existence of Cr-Fe-Ni alloy product with a composition overlapping that disclosed in the instant specification as set forth in the below 35 USC 103 rejections

	The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art
	 The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately recognize whether a given composition different from that practiced in the instant specification could possess the instantly claimed microstructure.

(5) The breadth of the claims
	Independent claim 1 is very broad as it does not define the majority of the composition of the alloy and allows for compositions completely different from that practiced in the instant specification.

(6) The amount of direction or guidance presented
	The specification only discloses examples of alloys with compositions within the scope of instant claim 3.
(7) The presence or absence of working examples
	As stated above, the specification discloses examples of alloys with compositions within the scope of instant claim 3.

 (8) The quantity of experimentation necessary
	Since the presence or absence of the instantly claimed microstructure in an alloy substantially different from the composition disclosed in the instant specification cannot be predicted a priori but must be determined by production and testing of the alloy one of ordinary skill in the art would be 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH08267275 to Hashimoto et al (cited by applicant in IDS).
Regarding claims 1-3, Hashimoto discloses an alloy product comprising the following composition (Hashimoto, abstract, para [0014-0015]) which overlaps the instantly claimed composition as well as a specific example of an alloy product with a composition within the instantly claimed range (Hashimoto, Table 1, No 2):
Element
Claimed wt%
Hashimoto wt%
Hashimoto No 2 wt%
Overlaps/Lies within?
Cr
44-75
40.0-55.0
48.7
Yes
Fe
10-33
8.0-15.0
13.0
Yes
Ni
10-40
Balance
Balance (31.86)
Yes
Mn
0.05-2
0.05-1.50
0.96
Yes
Si
0.05-1
0.05-1.50
0.33
Yes
Al
0.5-5
2.5-4.0
2.7
Yes
C
>0-0.1
0.01-0.50
0.03
Yes
N
>0-2
0.005-0.70
0.025
Yes
O
>0-0.2
Impurity
Impurity
Yes

>0-0.04
Impurity
Impurity
Yes
S
>0-0.01
impurity
Impurity
Yes


Wherein the Al forms a finely dispersed intermetallic compound with the nickel (e.g. Ni3Al) (Hashimoto, para [0015])
Regarding the limitation, “wherein the product has such a microstructure that a dual-phase structure having a ferrite phase and an austenite phase coexisting therein serves as a matrix phase and an L12-type Ni-based intermetallic compound phase is dispersed and precipitated in the austenite phase” and “the occupancy of the ferrite phase in the microstructure in the product is 60% by area or more,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the product of Hashimoto would be expected to have the same or similar microstructure as the instantly claimed product because the product of Hashimoto has the same or substantially the same composition and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 4, Hashimoto allows for up to 0.5 wt% Ti and Cu (Hashimoto, para [0015]), lying within the instantly claimed ranges.
Regarding claims 10 and 12, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or .
Claim(s) 1-4, 6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPS53108821 to Hosoda et al (cited by applicant in IDS).
Regarding claims 1-3, Hosoda discloses an alloy product comprising the following composition (Hosoda, abstract, para [0002]) which overlaps the instantly claimed composition as well as a specific example of an alloy product with a composition within the instantly claimed range (Hosoda, Table 1, No 5):
Element
Claimed wt%
Hosoda wt%
Hosoda No 5 wt%
Overlaps/Lies within?
Cr
44-75
30.0-47.0
46.51
Yes
Fe
10-33
Balance
Balance (16.35)
Yes
Ni
10-40
9.0-30.0
29.08
Yes
Mn
0.05-2
0.1-3.0
0.83
Yes
Si
0.05-1
0.05-3.00
0.19
Yes
Al
0.5-5
0.5-4.0
0.58
Yes
C
>0-0.1
0.01-0.50
0.06
Yes
N
>0-2
0.005-0.500
0.1485
Yes
O
>0-0.2
Impurity
Impurity
Yes
P
>0-0.04
Impurity
Impurity
Yes
S
>0-0.01
impurity
Impurity
Yes



Regarding the limitation, “wherein the product has such a microstructure that a dual-phase structure having a ferrite phase and an austenite phase coexisting therein serves as a matrix phase and an L12-type Ni-based intermetallic compound phase is dispersed and precipitated in the austenite phase,” “wherein the Ni-based intermetallic compound phase comprises an Ni3A1 phase and/or an Ni;(A1,Ti) phase” and “the occupancy of the ferrite phase in the microstructure in the product is 60% by area or more,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the product of Hosoda would be expected to have the same or similar microstructure as the instantly claimed product because the product of Hosoda has the same or substantially the same composition and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 4, alloy 5 of Hosoda contains 0.67 wt% Ti (Hosoda, Table 1, No 5), lying within the instantly claimed ranges.
Regarding claim 6, the product of Hosoda is heated at 1200 °C (Hosoda, para [0002]), which would be expected to recrystallize the product of Hosoda.
Regarding claims 10 and 12, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the product of Hosoda would be expected to have the same or similar properties as the instantly claimed product 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738